—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Kings County (Demarest, J.), entered April 30, 1997, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $400,000 ($200,000 for past pain and suffering and $200,000 for future pain and suffering).
*527Ordered that the judgment is reversed, on the facts and as an exercise of discretion, with costs, and a new trial is granted on the issue of damages only unless, within 30 days after service upon the plaintiff of a copy of this decision and order with notice of entry, the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to decrease the verdict as to damages for (1) past pain and suffering from the sum of $200,000 to the sum of $75,000, and (2) future pain and suffering from the sum of $200,000 to the sum of $150,000, and to the entry of an amended judgment in the principal sum of $225,000; in the event that the plaintiff so stipulates, then the judgment, as so decreased and amended, is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for the entry of an appropriate amended judgment.
The award of $200,000 for past pain and suffering and $200,000 for future pain and suffering materially deviates from what would be reasonable compensation to the extent indicated (see, CPLR 5501 [c]; see generally, Walsh v Kings Plaza Replacement Serv., 239 AD2d 408; Fields v Armada Vehicle Rental Co., 215 AD2d 433, 434; Peck v Tired Iron Transp., 209 AD2d 979, 980; Wendell v Supermarkets Gen. Corp., 189 AD2d 1063, 1065).
The defendants’ remaining contentions are without merit or do not require reversal. Bracken, J. P., Thompson, Pizzuto and Florio, JJ., concur.